 



Exhibit 10.4
VOUGHT AIRCRAFT INDUSTRIES, INC.
2006 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
GRANT NOTICE
     Pursuant to this Restricted Stock Unit Agreement dated November 3, 2006
(together with Appendix A hereto, the “Agreement”), Vought Aircraft Industries,
Inc, a Delaware corporation (the “Company”) hereby grants Elmer L. Doty (the
“Participant”), the following award of Restricted Stock Units (“RSUs”) pursuant
and subject to the terms and conditions of this Agreement and the Company’s 2006
Incentive Award Plan (the “Plan”), the terms and conditions of which are hereby
incorporated into this Agreement by reference. Except as otherwise expressly
provided herein, all capitalized terms used in this Agreement, but not defined,
shall have the meanings provided in the Plan. Subject to the terms and
conditions of this Agreement, including those provided in Appendix A, the
principal features of this award are as follows:
     Number of RSUs: 200,000
     Grant Date: November 2, 2006
     Vesting of RSUs: Except as otherwise provided herein, the RSUs shall vest
as to all of the shares of Stock subject thereto as of the earlier to occur of
(i) a Change in Control, or (ii) May 25, 2009, subject to the Participant’s
continued employment with the Company through either such occurrence, provided,
that if the Participant’s employment is terminated prior to either such
occurrence by the Company without Cause or due to the Participant’s death or
Disability, the RSUs shall vest as to all of the shares of Stock subject thereto
immediately prior to such termination (any such date on which the RSUs vest, the
“Vesting Date”). For purposes of this Agreement, “Cause” means Cause as defined
in a Participant’s employment agreement with the Company if such an agreement
exists and contains a definition of Cause, or, if no such agreement exists or
such agreement does not contain a definition of Cause, then Cause means (i) a
Participant’s failure substantially to perform his or her duties, other than any
such failure resulting from the Participant’s disability, after notice and
reasonable opportunity for cure, all as determined by the Committee; (ii) a
Participant’s willful misconduct, gross negligence or a breach of fiduciary duty
that, in each case or in the aggregate, results in material harm to the Company;
(iii) a Participant’s having been the subject of any order, judicial or
administrative, obtained or issued by the Securities Exchange Commission, for
any securities violation involving fraud, including any such order consented to
by the individual in which findings of facts or any legal conclusions
establishing liability are neither admitted nor denied; (iv) a Participant’s
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude; (v) a
Participant’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s premises or while performing his or her duties
and responsibilities; or (vi) a Participant’s act of fraud, dishonesty,
embezzlement, or misappropriation, in each case, against the Company or
involving Company assets.

1



--------------------------------------------------------------------------------



 



     Termination of RSUs: If the Participant’s employment with the Company is
terminated prior to the Vesting Date other than by the Company without Cause or
due to the Participant’s death or Disability, all RSUs that have not vested as
of such termination shall be immediately forfeited by the Participant as of such
date of termination without consideration therefor.
     The Participant’s signature below indicates the Participant’s agreement
with and understanding that this award is subject to all of the terms and
conditions contained in the Plan and in this Agreement (including Appendix A),
and that, in the event that there are any inconsistencies between the terms of
the Plan and the terms of this Agreement, the terms of the Plan shall control.
The Participant further acknowledges that the Participant has read and
understands the Plan and this Agreement, including Appendix A hereto, which
contains the specific terms and conditions of this grant of RSUs. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.

              VOUGHT AIRCRAFT INDUSTRIES, INC.   PARTICIPANT
/s/ Kevin P. McGlinchey
  /s/ Elmer Doty      
 
           Elmer L. Doty
Name:
  Kevin P. McGlinchey   Address:                  
Title:
  Corporate Secretary                  

2



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     1. Grant. The Company hereby grants to the Participant, as of the Grant
Date, an award of 200,000 RSUs, subject to all of the terms and conditions
contained in this Agreement and the Plan. All capitalized terms used but not
defined herein shall have the meanings provided in the Grant Notice and the
Plan.
     2. RSUs. As of the Vesting Date, subject to the Participant’s continued
employment with the Company through such date, each RSU shall vest and represent
the right to receive payment, in accordance with Section 4 below, in the form of
one share of Stock, provided, that the Committee, in its sole discretion, may
instead elect to pay, in accordance with Section 4 below, any or all RSUs in
cash in an amount equal to the Fair Market Value as of the Vesting Date of a
corresponding number of shares of Stock. Unless and until an RSU vests, the
Participant will have no right to payment in respect of any such RSU. Prior to
actual payment in respect of any vested RSU, such RSU will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
     3. Vesting and Termination. The RSUs shall vest and shall terminate in such
amounts and at such times as are set forth in the Grant Notice. No portion of
the RSUs which has not become vested at the date of the Participant’s
termination of employment with the Company shall thereafter become vested.
     4. Payment after Vesting; Code Section 409A. Payments in respect of any
RSUs that vest in accordance herewith shall be made to the Participant (or in
the event of the Participant’s death, to the Participant’s estate) in whole
shares of Stock (or, in the sole discretion of the Committee, in cash) as soon
as practicable, but in any event within sixty (60) days, after the date on which
such RSUs vest (the “Payment Date”).
     5. Tax Withholding. The Company shall have the authority and the right to
deduct or withhold, or to require the Participant to remit to the Company, an
amount sufficient to satisfy all applicable federal, state and local taxes
(including the Participant’s employment tax obligations) required by law to be
withheld with respect to any taxable event arising in connection with the RSUs.
Unless otherwise determined by the Committee, the Company shall, in satisfaction
of the foregoing requirement, withhold shares of Stock otherwise issuable in
respect of any RSUs having a Fair Market Value equal to the sums required to be
withheld, and the Participant hereby agrees to such withholding of shares.
     6. Rights as Shareholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Stock that may become
deliverable hereunder unless and until certificates representing such shares of
Stock shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or any person
claiming under or through the Participant.
     7. Non-Transferability. Unless transferred to a permitted transferee in
accordance

2



--------------------------------------------------------------------------------



 



with Section 10.3 of the Plan, RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the shares of Stock underlying the RSUs have been
issued (or cash distributed in lieu of Stock), and all restrictions applicable
to any such shares of Stock have lapsed. Neither the RSUs nor any interest or
right therein shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
     8. Distribution of Stock. Notwithstanding anything herein to the contrary,
(a) no payment shall be made under this Agreement in the form of shares of Stock
unless such shares of Stock issuable upon such payment are then registered under
the Securities Act or, if such shares of Stock are not then so registered, the
Committee has determined that such payment and issuance would be exempt from the
registration requirements of the Securities Act, and (b) the Company shall not
be required to issue or deliver any certificates evidencing shares of Stock
pursuant to this Agreement unless and until the Committee (i) has determined
that the issuance and delivery of such certificates are in compliance with all
applicable laws and regulations and, if applicable, the requirements of any
exchange on which the shares of Stock are listed or traded, and (ii) has
obtained the consent or approval of any governmental or regulatory authority
that the Committee deems to be necessary or desirable as a condition to the
issuance of any such certificates to the Participant (or his or her estate). All
certificates delivered pursuant to this Agreement shall be subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal, state, or local securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the shares of Stock are listed, quoted, or
traded. The Committee may place legends on any certificate to reference
restrictions applicable to the shares of Stock. In addition to the terms and
conditions provided herein, the Committee may require that the Participant make
such covenants, agreements, and representations as the Committee, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. The Committee shall have the right to require the Participant
to comply with any timing or other restrictions with respect to the settlement
of any RSUs pursuant to this Agreement, including a window-period limitation, as
may be imposed in the discretion of the Committee. Any shares of Stock that may
be distributed pursuant to this Agreement may consist, in whole or in part, of
authorized and unissued shares, treasury shares or shares purchased on the open
market. No fractional shares shall be issued and the Committee shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional shares
or whether such fractional shares shall be eliminated by rounding up or down as
appropriate.
     9. Lock-Up Period. The Participant hereby agrees that, if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act or any applicable state laws,
the Participant shall not sell or otherwise transfer any shares of Stock or
other securities of the Company during (a) the 180-day period (or such longer
period as

3



--------------------------------------------------------------------------------



 



may be requested in writing by the Managing Underwriter and agreed to in writing
by the Company) following the effective date of a registration statement of the
Company filed under the Securities Act in connection with the Company’s initial
public offering of Common Stock, or (b) the 90-day period following the
effective date of a registration statement filed by the Company under the
Securities Act in connection with any other public offering of Common Stock (in
either case, the “Market Standoff Period”). The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such Market Standoff Period and these restrictions shall be
binding on any transferee of such shares.
     10. Restrictions on Shares. Shares of Stock issued pursuant to the RSUs
shall be subject to such terms and conditions as the Committee shall determine
in its sole discretion, including, without limitation, transferability
restrictions, repurchase rights, requirements that such shares be transferred in
the event of certain transactions, rights of first refusal with respect to
permitted transfers of shares, voting agreements, tag-along rights and
bring-along rights. Such terms and conditions may, in the Committee’s sole
discretion, be contained in a stockholders’ agreement or such other agreement as
the Committee shall determine, in each case in a form determined by the
Committee. The issuance of such shares shall be conditioned on the Participant’s
consent to such terms and conditions and/or the Participant’s entering into such
agreement or agreements. Without limiting the generality of the foregoing,
Participant hereby agrees that as a condition to the issuance of shares of Stock
pursuant to the RSUs, at the Company’s request, Participant shall execute a
stockholders’ agreement (or joinder or counterpart signature page thereto) in a
form prescribed by the Company (a “Stockholders’ Agreement”) and that
Participant and any and all shares issued pursuant to the RSUs shall be subject
to the terms and conditions of the Stockholders’ Agreement.
     11. No Effect on Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as an employee or
other service provider of the Company or any of its Subsidiaries.
     12. Severablility. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
     13. Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement. The Participant represents that the Participant has consulted
with any tax consultants that the Participant deems advisable in connection with
the RSUs and that the Participant is not relying on the Company for tax advice.
     14. Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee.
     15. Relationship to other Benefits. Neither the RSUs nor payment in respect
thereof shall be taken into account in determining any benefits pursuant to any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Subsidiary.

4



--------------------------------------------------------------------------------



 



     16. Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
     17. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant becomes subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     18. Code Section 409A. Certain amounts payable under this Agreement may
constitute “nonqualified deferred compensation” which is intended to comply with
the requirements of Section 409A of the Code. To the extent that any amounts
payable under this Agreement are subject to Section 409A of the Code, this
Agreement shall be deemed to incorporate the terms and conditions required by
Section 409A of the Code and Department of Treasury regulations. In the event
that following the Grant Date, the Company determines that any amounts payable
under this Agreement may not be compliant with Section 409A of the Code and
related Department of Treasury guidance, the Company may adopt such amendments
to this Agreement or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effective), or take any other action
that the Company determines to be necessary or appropriate to (a) exempt the
amounts payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such amounts, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance. Nothing herein shall, or shall be construed so as to, limit the
generality of Section 16.14 of the Plan.
     19. Adjustments. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 11 of the Plan.
     20. Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
     21. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     22. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

5